DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In each of Paragraph [0056] (Equation 1) and Paragraph [0058], it appears Applicant intended each instance of the variable “x” to read --Δ--; and
In Paragraph [0060], line 2, it appears Applicant intended “using line information the time point” to read --using line information at the time point--.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities: on line 3, it appears Applicant intended “a time point” to read --the time point-- because antecedent basis for the term “time point” has been previously established in claim 5.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on lines 4-5, it appears Applicant intended “the estimated time point (T)” to read --the estimated time point--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
on line 3, the claim recites the abbreviation/acronym “V2V” without first establishing the term or phrase for which the abbreviation/acronym “V2V” represents.  As such, it is respectfully suggested Applicant amend the claim to first establish the term or phrases for which the abbreviation/acronym “V2V” is being used; and
on line 4, it appears Applicant intended “on nth following vehicle” to read --on an nth following vehicle--.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12 recites, in part, the limitation “at least one of the first line information, first surrounding object information, or vehicle information” (emphasis added).  The broadest reasonable interpretation of this limitation encompasses only having one of these information, and the included information need not be the first line information.  However, as established in claim 11, the first line information must be present, and therefore should not be recited in a manner that makes it optional.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: claim 13 recites, in part, the limitation “at least one of the second line information, second surrounding object information, vehicle information, or information on a position of the preceding vehicle” (emphasis added).  The broadest reasonable interpretation of this limitation encompasses only having one of these information, and the included information need not be the second line information.  However, as established in claim 11, the second line information must be present, and therefore should not be recited in a manner that makes it optional.  .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: it is respectfully suggested Applicant amend the claim to better clarify the relationship between various subject matter recited in the claims.  Claim 16 is dependent on the limitations of at least claims 11 and 15.  Claim 11 recites, in part, “generating third line information by matching first line information […] to second line information […].”  Claim 15 recites, in part, that the generating the third line information includes “correcting a different between” time points.  Claim 16 recites, in part, that correcting the difference between the time points includes “selecting the first line information” and “correcting the second line information by utilizing the selected first line information.”  However, as currently drafted, there does not appear to be an association between the matching performed in claim 11 and subsequent steps recited as part of the generating the third line information.  Accordingly, it is respectfully suggested Applicant amend claim 16 to better clarify this relationship.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: on line 5, it appears Applicant intended “the estimated time point (T)” to read --the estimated time point--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on lines 8-9, it appears Applicant intended “an estimated time point (T)” to read --the estimated time point-- because antecedent basis for the term “estimated time point” has been previously established in the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognition device configured to obtain […]” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Here, the limitation “recognition device”, which as presented in the claim is distinguishable from a sensor, is not a recognized name of a structure as would have been understood by one of ordinary skill in the art.  A review of Applicant’s original disclosure appears to indicate that the corresponding structure for said recognition device is a processor with associated computer programming for performing the claimed function of “obtain information on an nth following vehicle” (see at least: Paragraph [0045]).  Accordingly, the “recognition device” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of independent claim 1 and independent claim 11 recite the language “line information” as part of the limitations directed to “first line information”, “second line information”, and “third line information”.  The term “line information” is ambiguous as the claims fail to establish what the line is for which there is corresponding information, and therefore fails to particularly point out and distinctly define the metes and bounds of the subject matter for which Applicant is seeking patent protection.  Applicant’s original disclosure does not appear to provide an explicit definition regarding the line or line information.  Here, “line information” could be interpreted in such a way to cover an infinite number of possibilities as there are an infinite number of elements that have some sort of line (e.g., an outline or border of an element, a line representing an axis of symmetry of an element, an actual line, etc…).  As such, there is more than one reasonable interpretation of what a line is, and therefore of what information about a line would be, and therefore the boundaries of the subject matter recited in the claim is not clearly delineated and the scope is unclear.  Dependent claims 2-10 and 12-20 are rejected as being indefinite by virtue of their dependency on claims 1 and 11, respectively.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that “line information” is information about a roadway line or lane line, as this appears to be consistent with the originally-filed disclosure in the present application.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, in part, the limitation “when failing to detect the first surrounding object information, which is matched to the second surrounding object information within the set detection range.”  It is unclear how the first surrounding object information would have failed to be detected if there is already an affirmation that the first surround object information is matched to the second surrounding object information.  Claim 10 is rejected as being indefinite by virtue of its dependency on claim 9.  Appropriate correction and/or clarification is respectfully requested.  For purpose of examination in this Office Action, it is understood that claim 9 is directed to the following subject matter: when the processor is unable to detect (extract/identify) the first surrounding object information (in the information one the preceding vehicle) that corresponds to the second surrounding object information within the set detection range, the processor estimates the time point at which the preceding vehicle passes through the recognized surrounding object using an error correction value which was previously calculated.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites, in part, the limitation “when failing to detect the first surrounding object information, which is matched to the second surrounding object information within the set detection range.”  It is unclear how the first surrounding object information would have failed to be detected if there is already an affirmation that the first surround object information is matched to the second surrounding object information.  For purpose of examination in this Office Action, it is understood that claim 20 is directed to the following subject matter: when unable to detect (extract/identify) the first surrounding object information (in the information one the preceding vehicle) that corresponds to the second surrounding object information within the set detection range, the method comprises estimating the time point at which the preceding vehicle passes through the recognized surrounding object using an error correction value which was previously calculated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 (hereinafter referred to as the “pending claims”) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 12 (hereinafter referred to as the “reference claims) of copending Application No. 17/464,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1 and 4 encompass the subject matter recited in pending claim 1, and reference claims 9 and 12 encompass the subject matter in pending claim 11 as indicated in the tables below (wherein because reference claim 4 is dependent on reference claim 1, reference claim 4 includes all the limitations of reference claim 1; and wherein because reference claim 12 is dependent on reference claim 9, reference claim 12 includes all the limitations of reference claim 9).

Pending Claim 1
Reference Claims 1 and 4
An apparatus for controlling platooning, the apparatus comprising:
An apparatus for controlling platooning, the apparatus comprising: (reference claim 1)
a communication device configured to receive information on a preceding vehicle from the preceding vehicle through Vehicle to Vehicle (V2V) communication;
a communication device configured to support vehicle to vehicle (V2V) communication; receive information on a second line that is transmitted from a preceding vehicle through the communication device (reference claim 1);
a recognition device configured to obtain information on an nth following vehicle through a sensor mounted in a vehicle body;
a recognizing device configured to recognize front information of a vehicle by using at least one sensor; acquire information on a first line in front of the vehicle through the recognizing device (reference claim 1);
a processor configured to generate third line information by matching first line information, which is contained in the information on the preceding vehicle, to second line information, which is contained in the information on the nth following vehicle, 
a processor connected with the recognizing device and the communication device, wherein the processor is configured to: generate information on a third line by using the information on the first line and the information on the second line based on information on the preceding vehicle (reference claim 1); 

generate the information on the third line by approximating to a straight line or a curved line to link an end point of the information on the first line to a starting point of the information on the second line (reference claim 4), 
[the processor configured] to plan a platooning path by utilizing the third line information.
[the processor is configured to] plan a path for the platooning by utilizing the information on the final line (reference claim 1; wherein because the final line is based on at least the third line, then planning the path would have utilized information on the third line).


Pending Claim 11
Reference Claims 9 and 12
A method for planning a path, the method comprising:
A method for planning a path of an apparatus for controlling platooning comprising: (reference claim 9)
receiving information on a preceding vehicle from the preceding vehicle through V2V communication;
receiving information on a second line transmitted from a preceding vehicle through vehicle to vehicle (V2V) communication; (reference claim 9);
obtaining information on nth following vehicle through a sensor mounted in a vehicle body;
acquiring information on a first line in front of a vehicle by at least one sensor mounted in the vehicle; (reference claim 9);
generating third line information by matching first line information, which is contained in the information on the preceding vehicle, to second line information, which is contained in the information on the nth following vehicle;
generating information on a third line by using the information on the first line and the information on the second line based on information on the preceding vehicle; (reference claim 9); 

generating the information on the third line by approximating to a straight line or a curved line to link an end point of the information on the first line to a starting point of the information on the second line (reference claim 12), 
planning a platooning path by utilizing the third line information.
planning a path for the platooning by utilizing the information on the final line (reference claim 9; wherein because the final line is based on at least the third line, then planning the path would have utilized information on the third line).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of independent claims 1 and 11 recite, in part, (i) generating third line information by matching first line information, which is contained in information on the preceding vehicle, to second line information, which is contained in information on the nth following vehicle, and (ii) planning a platooning path by utilizing the third line information.
The limitation of (i) generating third line information by matching first line information to second line information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (as recited in claim 1; wherein claim 11 does not recite any generic computer components for implementing this step).  That is, other than reciting “a processor” in claim 1 to perform this step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, by for the “processor” language in claim 1, the “generating” in the context of claims 1 and 11 encompasses a user manually generating line information by matching, comparing, or combining first line information (e.g., information about a roadway line or lane line where a preceding vehicle was previously located) and second line information (e.g., information about a roadway line or lane line where a following vehicle is located).  Similarly, the limitation of (ii) planning a platooning path by utilizing the third line information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (as recited in claim 1; wherein claim 11 does not recite any generic computer components for implementing this step).  That is, other than reciting “a processor” in claim 1 to perform this step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, by for the “processor” language in claim 1, the “planning” in the context of claims 1 and 11 encompasses a user planning, determining, thinking about, or deciding on a path the following vehicle should take to stay within the roadway lines or lane lines (e.g., continue going straight because the lines are straight, or deciding to steer slightly because the lines are curving) while following the preceding vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (wherein claim 11 does not recite any generic computer components for implementing the aforementioned limitations), then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 11 recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, each of claims 1 and 11 recite additional elements directed to (a) receiving information on a preceding vehicle from the preceding vehicle through Vehicle to Vehicle (V2V) communication; and (b) obtaining information on an nth following vehicle through a sensor mounted in a vehicle body.  Furthermore, claim 1 recites additional elements of (c) a processor that is used for performing both the “generating” and “planning” steps; (d) a communication device that is used for performing the “receiving” step; and (e) a recognition device that is used for performing the “obtaining” step.  The (a) “receiving” and (b) “obtaining” steps are recited at a high level of generality (i.e., as a general means of gathering information for use in the abstract idea, specifically in the abstract idea of “generating” the third line information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity (particularly, insignificant pre-solution activity).  The processor in both steps of “generating” and “planning”, as recited in claim 1, is recited at a high-level of generality (i.e., as a generic processor for performing a generic computer function of determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The communication device, as recited in claim 1, is recited at a high-level of generality (i.e., as a generic communication device (e.g., a generic receiver) for performing a generic computer function of receiving information) such that it amounts to no more than merely using a generic computer component for receiving information.  Similarly, the recognition device, as recited in claim 1, is recited at a high-level of generality (i.e., as a generic processor for performing a generic computer function of obtaining or identifying information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, each of the additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Independent claims 1 and 11 are directed to an abstract idea.
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, each of the additional elements of “receiving” and “obtaining” amount to mere data gathering, which is a form of insignificant extra-solution activity, and which have been recognized as well-understood, routine, conventional activity.  The courts have recognized that receiving information over a network corresponds to well-understood, routine, and conventional functions (see: MPEP 2106.05(d)(II)).  The use of a communication device for receiving information additionally corresponds to well-understood, routine, and conventional activity (see for example: Wiberg et al. (US 2021/0163004 A1), Paragraphs [0003]-[0010] and Van Der Knaap et al. (US 2020/0241563 A1), Paragraph [0003]; each establishing that both a communication device and receiving information from a preceding vehicle using vehicle-to-vehicle communication while platooning are well-understood, routine, and conventional activity).  Similarly, the “obtaining” information through a sensor has been recognized as well-understood, routine, and conventional activity as evidenced by the Background section of the Specification in the present application (see at least: Paragraph [0004]; wherein in order for a vehicle to recognize a line using a sensor, the information from the sensor would have necessarily been acquired by a processor or “recognition device” in order to be analyzed or used.  See at least: Isaji et al. (US 2013/0131925 A1), Paragraph [0003] establishing that such a recognition device corresponds to well-understood, routine, and conventional activity in the field of vehicles).  Finally, the additional element of using a processor to perform both the “generating” and planning” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Similarly, using a recognition device (i.e., a processor) to perform the “obtaining” step amounts to no more than mere instructions to apply the step of “obtaining” using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 11 are not patent eligible.
With regards to dependent claims 2-10 and 12-15, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Regarding claims 2 and 3, these claims do not recite significantly more because they are merely directed to what type of information is being received and obtained. Collecting information, even when limited to a particular content, does not change its character as information.  Similarly, claims 12 and 13 do not recite significantly more because they are also directed to what type of information is being collected, and collecting information, even when limited to a particular content, does not change its character as information.  Additionally, as discussed above, collecting information using a sensor such as a camera, lidar, or radar in the field of vehicle technology has been recognized as well-understood, routine, and conventional activity as evidenced above.  Furthermore, the courts have recognized that the step of storing information corresponds to well-understood, routine, and conventional activity (see: MPEP 2106.05(d)(II)).  Regarding claims 4 and 14, these claims do not recite significantly more because the step of matching the first line information to the second line information based on a coordinate system of the nth following vehicle, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor) in claim 4, wherein claim 14 does not require a generic computer component of a processor to implement this step.  For example, the “matching” in the context of these claims encompasses a user manually matching two pieces of information by ensuring that both pieces of information are in the same frame of reference (e.g., transforming the information from the preceding vehicle to be in a coordinate system of the following vehicle in order to properly and correctly match information in the same frame of reference).  Regarding claims 5 and 15, these claims do not recite significantly more because the step of correcting a difference between time points at which each vehicle passes the same surrounding objection, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor) in claim 5, wherein claim 15 does not require a generic computer component of a processor to implement this step.  For example, the “correcting” in the context of these claims encompasses a user comparing the time points to identify a difference in time, within some margin of error, for when each vehicle passes a given reference point (the surrounding object) (e.g., noting that the preceding vehicle passed the reference point 10 seconds before the following vehicle passed the reference point).  Regarding claim 6, the claim does not recite significantly more because the steps of calculating a maximum time error and setting a detection range of the information by using the maximum time error, as drafted, are processes, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor).  For example, the “calculating” in the context of this claim encompasses a user calculating or determining an estimate of a time error or time difference of a point in time in which the preceding vehicle would have passed through a point of reference that the following vehicle passes based on the length of the preceding vehicle (e.g., a longer vehicle would have passed the point earlier than a shorter vehicle when a following vehicle was maintaining a certain inter-vehicle distance to the vehicle in front).  The “setting” in the context of this claim encompasses a user identifying a range of time to narrow down looking up of information within this range based on the maximum time error (e.g., deciding that since the preceding vehicle is a long vehicle, looking for information in a range of 10-20 seconds earlier as compared to the preceding vehicle being a short vehicle, and looking for information in a range of 5-15 seconds earlier).  Regarding claim 7, the claim does not recite significantly more because each of the “detecting” step and the “estimating” step, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor).  For example, the “detecting” in the context of this claim encompasses a user manually extracting or finding a piece of information within the set range that includes the point of reference, and the “estimating” in the context of this claim encompasses the user identifying the time (e.g., identifying the timestamp) at which this information was received.  Regarding claim 8, the claim does not recite significantly more because the “calculating” step, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor).  For example, the “calculating” in the context of this claim encompasses a user calculating or determining an error correction value (e.g., a margin of error in time) based on the length, position, and speed of the preceding vehicle (e.g., determining the margin of error based on where the vehicle is, how big the vehicle is, and how fast the vehicle is moving).  Regarding claim 9, the claim does not recite significantly more because the “estimating” step, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor).  For example, the “estimating” in the context of this claim encompasses a user estimating or guessing when the preceding vehicle would have passed the point of reference (e.g., estimating that the preceding vehicle would have likely passed the point of reference 15 seconds earlier).  Finally, regarding claim 10, the claim does not recite significantly more because the “correcting” step, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (the processor).  For example, the “correcting” in the context of this claim encompasses a user extracting or identifying the first line information in a series of data based on the estimated time point, and then using that identified first line information when matching/comparing to the second line information.  
In contrast to the aforementioned dependent claims, claim 16 is deemed to recite significantly more than a judicial exception because, when taken as a whole with the subject matter of claims 11 through 15, the claim is directed to a practical application of solving of a problem in following vehicle in a vehicle platoon.  Specifically, that, due to short distances between vehicles in the platoon, a following vehicle would recognize a roadway line or lane line as being significantly short (e.g., even the line is curved, recognizing a significantly short portion of this line would cause the line to appear as straight).  Accordingly, by implementing the steps outlined in claims 11-16, the following vehicle would be able to correct information about this line by comparing and fusing with information from a lead, forwardmost vehicle (specifically, information when the lead vehicle recognized the same line at an earlier time without the disadvantage of only seeing a very short portion of the roadway line or lane line), thereby generating the third line information (corrected line information) which is a more accurate representation of how the roadway line(s) or lane line(s) are actually marked on the road.  And subsequently to this, plan a path for the following vehicle in the vehicle based on this corrected line information, thereby ensuring that the following vehicle would remain between the lines of the road or lane. 
Claims 1-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strauβ et al. (U.S. Patent Application Publication No. 2019/0392715 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Strauβ discloses an apparatus for controlling platooning (see at least: Strauβ, Abstract, Fig. 1, and Paragraph [0043]), the apparatus comprising: 
a communication device (communication interface 20) configured to receive information on a preceding vehicle from the preceding vehicle through Vehicle to Vehicle (V2V) communication (see at least: Strauβ, Paragraphs [0043], [0048], [0057]); 
a recognition device (lane marking detection system 12 and object tracking detection system 14) configured to obtain information on an nth following vehicle through a sensor mounted in a vehicle body (see at least: Strauβ, Paragraphs [0044]-[0045], [0054]-[0055]); and 
a processor (control unit 22) configured to generate third line information (main (fused) lane course) by matching first line information (at least lane course in the fourth lane data), which is contained in the information on the preceding vehicle, to second line information (at least lane course in the second lane data and/or the third lane data), which is contained in the information on the nth following vehicle, and to plan a platooning path by utilizing the third line information (see at least: Strauβ, Paragraphs [0008], [0018], [0043], [0051]-[0052], [0060], [0067]; wherein the fusing of the first line information and the second line information corresponds to the claimed “matching”.  Also see Strauβ, Paragraph [0027] which notes that timestamps associate with each of the information is used to increase the quality of the fused information).

Regarding Claim 2:
Strauβ discloses the apparatus of claim 1, wherein the information on the preceding vehicle includes the first line information, first surrounding object information (e.g., lane/road width/length, lane boundary, road boundary), and vehicle information (e.g., relative position/angle between the vehicle and the lane), which are obtained by the preceding vehicle (see at least: Strauβ, Paragraphs [0012], [0015]).

Regarding Claim 3:
Strauβ discloses the apparatus of claim 2, wherein the information on the nth following vehicle includes the second line information, second surrounding object information (e.g., lane/road width/length, lane boundary, road boundary), and information on a position of the preceding vehicle, which are obtained through the recognition device (see at least: Strauβ, Paragraphs [0012], [0015], [0045], [0055]).

Regarding Claim 4:
Strauβ discloses the apparatus of claim 3, wherein the processor is configured to: match the first line information to the second line information based on a coordinate system of the nth following vehicle (see at least: Strauβ, Paragraphs [0017], [0028], [0058]).

Regarding Claim 11:
Strauβ discloses a method for planning a path (see at least: Strauβ, Abstract), the method comprising: 
receiving information on a preceding vehicle from the preceding vehicle through V2V communication (see at least: Strauβ, Paragraphs [0048], [0057]); 
obtaining information on nth following vehicle through a sensor mounted in a vehicle body (see at least: Strauβ, Paragraphs [0044]-[0045], [0054]-[0055]); 
generating third line information (main (fused) lane course) by matching first line information (at least lane course in the fourth lane data), which is contained in the information on the preceding vehicle, to second line information (at least lane course in the second lane data and/or the third lane data), which is contained in the information on the nth following vehicle (see at least: Strauβ, Paragraphs [0008], [0018], [0043], [0051]-[0052], [0060], [0067]; wherein the fusing of the first line information and the second line information corresponds to the claimed “matching”.  Also see Strauβ, Paragraph [0027] which notes that timestamps associate with each of the information is used to increase the quality of the fused information); and 
planning a platooning path by utilizing the third line information (see at least: Strauβ, Paragraphs [0008], [0052], [0067]).

Regarding Claim 12:
Strauβ discloses the method of claim 11, wherein the receiving of the information on the preceding vehicle includes: 
obtaining and storing, by the preceding vehicle, the information on the preceding vehicle including at least one of the first line information, first surrounding object information (e.g., lane/road width/length, lane boundary, road boundary), or vehicle information by using at least one of a camera, a Light Detection And Ranging (Lidar), or a radar mounted in the preceding vehicle (see at least: Strauβ, Paragraphs [0012], [0015], [0027], [0044]).

Regarding Claim 13:
Strauβ discloses the method of claim 11, wherein the obtaining of the information on the nth following vehicle includes: 
obtaining and storing the information on the nth vehicle including at least one of the second line information, second surrounding object information (e.g., lane/road width/length, lane boundary, road boundary), vehicle information, or information on a position of the preceding vehicle by using at least one of a camera, a Lidar, or a radar mounted in the nth following vehicle (see at least: Strauβ, Paragraphs [0012], [0015], [0027], [0044]-[0045], [0055]).

Regarding Claim 14:
Strauβ discloses the method of claim 13, wherein the generating of the third line information includes: 
generating the third line information by matching the first line information to the second line information based on a coordinate system of the nth following vehicle (see at least: Strauβ, Paragraphs [0017], [0028], [0058]).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, by virtue of their dependency on claim 16, claims 17-20 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in claims 11-16, as a whole, of the present application.  As discussed in the Office Action, while Strauβ et al. (U.S. Patent Application Publication No. 2019/0392715 A1) generally teaches generating third line information (i.e., generating corrected line information about a road line or a lane line) for a following vehicle of a platoon in order to properly plan and execute a path of the following vehicle, neither Strauβ nor any other prior art reference of record would teach or render obvious the technique outlined in the aforementioned claims for generating this corrected line information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669